            Case 4:20-cr-00350-BSM Document 6 Filed 12/01/20 Page 1 of 2
                                                                                     fAs,:';{{¼,fJ~tT
                                                                                                .... ...
                                                                                                     •·r11"
                                                                                                         RKANSAs
                            UNITED STATES DISTRICT COURT                                   DECO 1 2020
                            EASTERN DISTRICT OF ARKANSAS                     JANIE c· 'r   3/
                                  CENTRAL DIVISION                                    ~~t~CK, CLERK
                                                                             By: __ ...,

UNITED STATES OF AMERICA                     )      No. 4:20CR CXJ:S~       gs.M                     . 1u ~
                                                                                                         c

                                             )
v.                                           )      18 U.S.C. § 922(g)(l)
                                             )
DEVONTEJACOBEEJACKSON                        )


                                        INDICTMENT

THE GRAND JURY CHARGES THAT:

                                           COUNTl

       A.      On or about June 20, 2020, the defendant,

                              DEVONTEJACOBEEJACKSON,

had previously and knowingly been convicted of a crime punishable by a term of imprisonment

exceeding one year, that is: Aggravated Assault, three counts, and First Degree Criminal

Mischief in Pulaski County, Arkansas, Circuit Court case number CR 16-705.

       B.      On or about June 20, 2020, in the Eastern District of Arkansas, the

defendant,

                              DEVONTEJACOBEEJACKSON,

knowingly possessed, in and affecting commerce, a firearm, that is: a Browning Arms, 9

millimeter pistol, bearing serial number 245NV53753, in violation of Title 18, United States

Code, Section 922(g)(l).

                                           COUNT2

       A.      On or about November 12, 2020, the defendant,

                               DEVONTEJACOBEEJACKSON,




                                                    1
             Case 4:20-cr-00350-BSM Document 6 Filed 12/01/20 Page 2 of 2


had previously and knowingly been convicted of a crime punishable by a term of imprisonment

exceeding one year, that is: Aggravated Assault, three counts, and First Degree Criminal

Mischief in Pulaski County, Arkansas, Circuit Court case number CR 16-705.

       B.         On or about November 12, 2020, in the Eastern District of Arkansas, the

defendant,

                                 DEVONTEJACOBEEJACKSON,

knowingly possessed, in and affecting commerce, one or more of the following:

        1.     A firearm, that is: a Taurus, model PTl 11 Millennium G2, 9 millimeter pistol,

             bearing serial number TJT 86343;

       2. One or more rounds of PMC 9 millimeter ammunition; and

       3. One or more rounds of Aguila 9 millimeter ammunition.

       All in violation of Title 18, United States Code, Section 922(g)(l).



                                  FORFEITURE ALLEGATION

       Upon conviction of the offense alleged in Count 1 or Count 2 of this Indictment, the

defendant, DEVONTE JACOBEE JACKSON, shall forfeit to the United States pursuant to Title

18, United States Code, Section 924(d), Title 21, United States Code, Section 853, and Title 28,

United States Code, Section 246l(c), all firearms and ammunition involved in the commission of

the offense.




                        [END OF TEXT. SIGNATURE PAGE ATTACHED.]




                                                       2
